     Case 1:20-cv-00980-NONE-HBK Document 24 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFERY DONELL ROBINSON,                          Case No. 1:20-cv-00980-NONE-HBK
12                        Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                        MOTIONS TO AMEND
13           v.
                                                        (Doc. No. 21, 23)
14    C. CRYER, et. al.
15                        Defendants.
16

17          Pending before the Court are Plaintiff’s duplicate motions to amend his civil rights

18   complaint, filed on July 6 and July 8, 2021, respectively. (Doc Nos. 21, 23). Included with

19   Plaintiff’s July 8, 2021 motion is Plaintiff’s proposed First Amended Complaint. (Doc. No. 22,

20   “FAC”). On June 2, 2021, the Court issued its screening order on Plaintiff’s initial civil rights

21   complaint filed under 42 U.S.C. § 1983, finding service of process appropriate on the defendants

22   Cryer and Merritt and directing Plaintiff to complete service forms for defendants. (Doc. No. 19,

23   “June 2 Order”).

24          Federal Rule of Civil Procedure 15 permits, inter alia, a party as a right to file an amended

25   complaint within twenty-one days after serving it. Fed. R. Civ. P. 15(a)(1)(A). A review of the

26   docket reveals that Plaintiff filed his motion to amend before his complaint was served on

27   defendants. (See docket). A screening order will now be due on Plaintiff’s FAC. To the extent

28   the June 2 Order directed Plaintiff to complete service of process forms for Defendants, that
     Case 1:20-cv-00980-NONE-HBK Document 24 Filed 07/26/21 Page 2 of 2


 1   deadline is vacated pending a screening on the FAC.

 2            Accordingly, it is ORDERED:

 3            1. Plaintiff’s motion to amend (Doc. No. 21) is DENIED as moot, considering Plaintiff’s

 4   subsequently filed duplicate motion to amend (Doc. No. 23).

 5            2. Plaintiff’s motion to amend (Doc. No. 23) is GRANTED and the Court deems

 6   Plaintiff’s proposed First Amended Complaint (Doc. No. 22) the operative pleading.

 7            3. The Clerk shall correct the docket to reflect the names of the defendants identified in

 8   Plaintiff’s First Amended Complaint (Doc. No. 22).

 9

10
     Dated:      July 20, 2021
11                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
